Citation Nr: 0930801	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound, right upper extremity.

2.  Entitlement to service connection for residuals of a 
shell fragment wound, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
San Juan, the Commonwealth of Puerto Rico.

This case was remanded by the Board in May 2007 for further 
development and is now ready for disposition.

In April 2007, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of a shell fragment wound injury to the right upper 
extremity or the left lower extremity are not currently 
shown.  


CONCLUSIONS OF LAW

1.  Residuals of a shell fragment wound to the right upper 
extremity were not incurred in or aggravated by active duty 
service; a current disability is not shown.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2008).

2.  Residuals of a shell fragment wound to the left lower 
extremity were not incurred in or aggravated by active duty 
service; a current disability is not shown.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

At the onset, the Board notes that the Veteran's service 
treatment records appear to have been destroyed in a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The Board recognizes that in such cases 
there is a heightened obligation to assist the appellant in 
the development of the case, a heightened obligation to 
explain findings and conclusions, and a heightened duty to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  See Washington v. Nicholson, 
19 Vet. App. 362, 369-70 (2005); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  

However, notwithstanding the heightened duty in this case, 
and having carefully reviewed the evidence of record in light 
of the Veteran's contentions and the applicable law, the 
Board finds that his claim fails because a chronic disorder 
relating to the shell fragment wound injuries is not shown.

The Board notes that, in attempt to recreate a folder after 
the fire destroyed the Veteran's service treatment records, 
the RO conducted a search of hospital admission cards.  The 
resulting hospital records indicated that the Veteran sought 
medical treatment in January 1951 when he was stationed in 
Korea; the injuries were described as a "contusion" of the 
right elbow and also of the knee region.  

However, the Veteran underwent a separation examination in 
September 1952, prior to his discharge from the service.  
Importantly, the separation examination revealed "normal" 
findings of both the upper and lower extremities, suggesting 
that the Veteran's January 1951 injuries did not result in a 
chronic disorder of the right upper extremity or left lower 
extremity.  

Further, for entitlement to compensation, the evidence must 
show the existence of a current disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  In the absence of an identified disease or injury, 
service connection may not be granted.  See Sanchez-Benitez 
v. West, 259 F.3d 1356 (Fed. Cir. 2001).  

At this time, there is no competent evidence that the Veteran 
has a disease or injury of the right upper extremity or left 
lower extremity.  In this regard, the Board notes that he 
underwent a VA examination in February 2009 to evaluate his 
right upper extremity and left lower extremity.  Importantly, 
the VA examiner found that there was no scar and that 
limitation of motion or loss of function was not shown for 
either the right upper extremity or the left lower extremity.  

Moreover, physical examinations conducted during VA treatment 
sessions consistently were negative for shell fragment wound 
residuals of either the right arm or left leg.  For example, 
a September 2004 VA treatment report indicated no clubbing 
cyanosis or edema of the extremities, and it was noted that 
there was no skin discoloration, trauma, ulcers, or callus 
shown.  

Further, with regard to musculoskeletal symptoms, the VA 
examiner noted that range of motion was intact, that muscle 
tone was adequate, and that there were no deformities.  
Additionally, the VA treatment report also provided that 
gross motor and sensory deficits were not demonstrated.  
Similar findings were also noted on several VA treatment 
reports in 2002 and 2003.  

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his claimed 
disability and active duty service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

While the Veteran is competent to report symptoms as they 
come to him through his senses, determining whether a chronic 
disorder exists from a shell fragment injury is not the type 
of medical issue that a lay person can provide competent 
evidence on questions of etiology or diagnosis.   See 
Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent 
evidence has been provided by the medical personnel who have 
examined him during the current appeal and by service records 
obtained and associated with the claims file.  Accordingly, 
the Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

The Veteran's claim for service connection for shell fragment 
wound residuals of the right upper extremity and left lower 
extremity, without underlying pathology, must fail because 
there is no sufficient showing these symptoms derive from an 
in-service disease or injury.  In light of the absence of any 
evidence of a current disability, service connection must be 
denied.

Accordingly, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against the Veteran's claim for service 
connection for residuals of a shell fragment wound injury to 
the right upper extremity or left lower extremity, the Board 
is unable to grant the benefits sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in May 2009, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records, 
and the Veteran submitted statements on his behalf.   

Moreover, a specific VA medical examination pertinent to the 
issues on appeal was obtained in February 2009.  The Board 
further finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination, and there is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds that the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for residuals of a shell fragment wound, 
right upper extremity, is denied.

Service connection for residuals of a shell fragment wound, 
left lower extremity, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


